DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
2.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
	Following claims have been amended as follows:
in claim 27, line 1 replace the terms “The method according” with “The user equipment according”;
in claim 28, line 1 replace the terms “The method according” with “The user equipment according”;
in claim 29, line 1 replace the terms “The method according” with “The base station according”; and 
in claim 30, line 1 replace the terms “The method according” with “The base station according”.

Reason for Allowance
3.	This communication warrants no Examiner’s Reason for Allowance, as the prosecution and Applicant’s reply make evident Reasons for Allowance (refer to Applicant’s persuasive Remarks/Arguments filed on 10/12/21), satisfying the record “record as a whole” as required by 

4.	Therefore, regarding claims 1-30 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.

5.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633